Citation Nr: 0414829	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether a March 1952 RO decision that denied service 
connection for a low back disability was based on clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946, from July 1947 to April 1950, and from January 1951 to 
July 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.  In 
September 2003, the veteran testified at a hearing before the 
RO.  At this hearing, his representative raised an additional 
claim of clear and unmistakable error (CUE) in a March 1952 
RO decision which denied service connection for a low back 
disability.  In September 2003, the RO found that there was 
no CUE in the March 1952 RO decision, and also reopened the 
claim for service connection for a low back disability but 
denied the claim on the merits.  Both claims are now before 
the Board, and the Board will review the service connection 
claim on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156. 
 

FINDINGS OF FACT

1.  The veteran currently has a low back disability as a 
result of his active service.

2.  Based on the evidence of record and law as then in 
effect, the March 1952 RO decision was not undebatably 
erroneous in denying service connection for a low back 
disability.




CONCLUSIONS OF LAW

1.  A low back disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  There was no CUE in the March 1952 RO decision that 
denied service connection for a low back disability.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from March 1944 
to May 1946, from July 1947 to April 1950, and from January 
1951 to July 1951.  Service medical records from his first 
period of service show a normal spine, including at the 
separation examination in May 1946.  Service medical records 
from his second period of service are negative for any 
indication of a back disability, including at the separation 
examination in April 1950.  At a November 1950 examination 
for purposes of extended active duty, it was noted that he 
had a history of pain in his left buttock when coughing with 
colds for the previous two-and-a-half years.  Surgical 
consultation was recommended at his next duty station.  He 
also noted this pain on a November 1950 report of medical 
history.  Treatment records dated in January 1951 show 
complaints of a painful left hip for the previous two-and-a-
half years.  He stated that he had experienced a gradual 
onset of aching pain in his left hip while he was on duty 
with the Navy.  The pain had persisted with episodes of 
"pins and needles" sensations in his entire left leg.  
Coughing, sneezing, and straining with stool aggravated the 
pain, and at times he experienced weakness of his left leg.  
The regular pain was described as a dull ache and the 
aggravated pain was a sharp shooting pain.  A lumbar 
laminectomy was performed in March 1951 for a herniated disc 
at the L5 level.  In July 1951 he was noted as being able to 
return to duty with recommendations to guard against 
excessive lifting or bending for a few months.  In an 
examination given in July 1951, it was noted that he started 
his third period of active duty with symptoms of nucleus 
pulposus and was transferred to a hospital.  Hospital 
findings were positive for intervertebral disc.  Following an 
operation, he was returned to duty.  It was reported that all 
symptoms except for nerve trunk irritation were present 
before the operation.  He complained of constant low back 
pain.  The examiner found him not qualified for retention, 
based on a herniated nucleus pulposus of the 5th lumbar nerve 
of unknown cause.  He was released to inactive duty.

In a March 1952 decision, the RO denied service connection 
for a low back disability, including postoperative residuals 
of a ruptured lumbar disc.

Private medical records dated in February 1990 note bone 
overgrowth in the area of the medial obturator foramen on the 
right side.  The significance of this was undetermined, but 
was possibly the residual of an old injury.  Evidence of 
osteoarthritic degeneration involving the discs of the low 
back area at L3-4, L4-5, and L5-S1 was demonstrated.  Only 
the lower half of L3 was visible.  There was no evidence of 
any recent skeletal injury or active skeletal disease 
process.

In September 2001, the veteran filed his application to 
reopen his claim for service connection for a low back 
disability.

In December 2001, the veteran was given a VA spine 
examination.  It was indicated that he had a history of a 
herniated lumbar disc in the military.  It was noted that 
this probably resulted from physical training or from 
lifting.  He was status post lumbar laminectomy, and had 
spent six months in the hospital.  He complained of constant 
low back pain and was currently using a cane.  Following 
physical examination, the examiner's diagnoses were status 
post herniated lumbar disc and status post lumbar laminectomy 
with continued degenerative disc changes.  The examiner 
opined that it was likely that the veteran's condition was 
related to his military service and vertebral disc disease.

In September 2003, the veteran testified at a hearing at the 
RO.  He said that he first began experiencing problems with 
his back in approximately 1948, during his second period of 
service.  He said that he went to sick bay with pain in his 
buttock and down his legs, and was given some pills by a 
corpsman.  He stated that he just lived with the pain until 
he was discharged in 1950.  He said that he still experienced 
pain during his third period of service, and underwent a 
laminectomy in 1951.  He reported that this operation was 
effective in reducing his pain.  He said that he was released 
from service when he was discharged from the hospital.  He 
indicated that after his release from service, he received 
occasional shots in the back.  Currently he was not being 
treated for his back, but still had back pain.  He testified 
that he had not worked since 1988 because of having open 
heart surgery.  He indicated his belief that his back injury 
began during his second period of service as a possible 
result of lifting a lot of weights and metals.  

II.  Analysis

A.  Service connection for a low back disorder

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his reopened claim for 
service connection for a low back disorder.  Relevant medical 
records have been obtained and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran's service medical records contain no indication 
of the existence of a back disability until 1950, when an 
examination given prior to his third period of service noted 
that he reported a history of pain in his left buttock for 
the previous two-and-a-half years.  He subsequently underwent 
a lumbar laminectomy, for a herniated disc at the L5 level, 
during active duty in March 1951.  He was released from 
active duty in July 1951 due to the low back problem.

Post-service medical evidence includes mention of bone 
overgrowth and osteoarthritic degeneration involving discs in 
the low back area in 1990.  A 2001 VA examination diagnosed 
status post herniated lumbar disc and status post lumbar 
laminectomy with continued degenerative disc changes, and the 
examiner related the low back condition to military service.

Considering the reopened claim for service connection based 
on all the evidence, there is at least a reasonable doubt 
that the veteran's current low back disability (including 
residuals of surgery performed in service for a herniated 
lumbar disc) began during his active duty.  A contrary view 
would be to find that the condition existed prior to the last 
period of service and was not worsened by service, and there 
is some support for such a view in records from just prior to 
and during the last period of service.  On the other hand, 
the latest VA examination associates the current low back 
disorder with service.  Applying the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), the Board finds the veteran's 
current low back disability began in service.  The condition 
was incurred in service, warranting service connection.

B.  CUE in March 1952 RO decision

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of current law are 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet.App. 
165 (2001).

At the veteran's RO hearing, his representative asserted that 
CUE had been committed in the RO's March 1952 decision 
denying service connection for a low back disorder.   

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999), 15 Vet.App. 302 (2001); Bustos 
v. West, 179 F.3d 1378 (Fed.Cir. 1999);  Link v. West, 12 
Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

A review of the March 1952 decision shows that the RO denied 
service connection for a low back disorder, noting that there 
was no evidence in the veteran's service medical records of 
the existence of a back condition during his first two 
periods of service, medical evidence showed the existence of 
a back condition prior to his third period of service, and 
treatment during the last period of service was to ameliorate 
the preservice condition.  Evidence then of record offered 
some support for this point of view, even if some reasonable 
adjudicators might have viewed the evidence otherwise.  It 
cannot be said that the March 1952 RO decision was 
undebatably erroneous in finding neither service incurrence 
nor aggravation of a low back disorder.  

Based on the evidence then of record and the law then in 
effect (and as then interpreted, prior to recent Court 
decisions), the March 1952 decision to deny service 
connection for a low back disorder was within the bounds of 
sound judgmental discretion.  Under these circumstances, the 
Board finds there was no CUE in the March 1952 RO decision.    


ORDER

Based on a reopened claim, service connection for a low back 
disorder is granted. 

The claim of CUE in a March 1952 RO decision, which denied 
service connection for a low back disorder, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



